DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6, 8-10 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 6, the closest prior arts, Knauf et al. (WO-2014/016289) reference discloses the claimed plant for preparation of nitrobenzene (Figure 2, numerals 1 – reactor, 13 – benzene, 12-nitric acid, 4- sulfuric acid tank, and 11- sulfuric acid, numeral 2 – phase separation, 15 – organic phase, 16 – sulfuric acid phase, numerals 3- evaporator, 4 – sulfuric acid reservoir tank, 11- recycled sulfuric acid to reactor (1), numeral 6 and Page 1, Lines 42-48 – EP 1 816 117 B1 (Knauf et al. - - page 2, Lines 14-42, numeral 7 – distillation apparatus, and the plant sections (I) and (II) being unaffected by the shutdown of the sections III, IV and V since the all reactants: benzene (13), nitric acid (12) and sulfuric acid (16) can supply to the reactor (I) while the plant sections IV-V are shutdown and Abstract and Column 4, Lines 1-11- the plant is configured and capable of handling the shutdown and start-up). However, Knauf et al. does not discloses (VI) a wastewater collection vessel and an apparatus for distillation or stripping for collection and subsequent cleaning of the wastewater from the first wash stage from (IV), and (VII) a wastewater collection vessel and an apparatus for distillation or stripping which may be connected up- and/or downstream of an apparatus for thermal pressure decomposition, for collection and subsequent cleaning of the wastewater from the second wash stage from (IV). Knauf et al. also does not discloses a process control unit and a barrier circuit enables the setting to circulation mode only after the process control unit has automatically shut down the supply of benzene and nitric acid.
Leschinski et al. (US 2012/0205308 A1) reference discloses a process and apparatus for purifying wastewater from the workup of crude aromatic nitro compounds comprising a stripping unit, a thermolysis unit, distillation column and a phase separator (Figure 1, numerals 4 – wastewater stream, 2- washing and separation units, 5 – stripping unit, 6 – thermolysis unit same as claimed thermal pressure decomposition, 9 – distillation column and 20 –phase separation). However, neither Knauf et al. nor Leschinski et al. reference claimed barrier circuit. There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed barrier circuit which enables the setting to circulation mode only after the process control unit has automatically shut down the supply of benzene and nitric acid.
	Claims 8-10 and 16 directly depend on Claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/Examiner, Art Unit 1774